Title: From John Adams to William Bentley, 15 July 1819
From: Adams, John
To: Bentley, William



Dear Sir,
Quincy July 15th. 1819

I thank you for your kind favour of the 12th. Mr Dunlaps Oration is well written and discovers talents, dispositions and views, which will secure him success at the Bar, in publick and private Society; it is conformable to the general sense and public opinion of the World. Thank him for it, for me, and wish him all possible prosperity
A few weeks ago I received an Essex Register Containing Resolutions of Independence, by a County in North Carolina, fifteen months before the Resolution of Independence was in Congress.—I was struck with so much astonishment on reading the Document, that I could not help enclosing it immediately to Mr Jefferson, who must have seen it, in the time of it—for he has Copied the spirit, the Sense, and the expressions of it—Verbatim into his Declaration of the fourth of July 1776.—had I seen the Declaration, at that time of it, it should have been printed in every Whig Newspaper on this Continent.—Its total concealment from me is a mystery, which can be unrivalled only, by the timidity of the Delegates in Congress from North Carolina, by the influence of Quakers and proprietary Gentlemen in Pennsylvania, the remaining Art and Power of Toryism throughout the Continent; at that time.—That Declaration would have had more effect than Tom Pain’s Common Sense, which appeared so long after it—
I pray you to interced with the Printers to transmit me half a dozen Copies of that Register which contains it—and I will immediately transmit the money for them whatever they may Cost.— That Paper must be more Universally made known to the present and future Generation—
I am, Sir, with the profoundest respect for you, who are, and ought to be acknowledged, a Dr in Physics, Law, Philosophy and Divinity—
your devoted friend / and most humble Servant
John Adams